The proceedings below resulted in the rendition of a judgment awarding a peremptory writ of mandamus pursuant to an alternative writ theretofore issued in favor of defendant in error, as relator below, commanding the levy, collection and payment of a special tax sufficient to meet and pay at maturity certain interest coupons in the alternative writ described as being annexed to certain bonds of the City of Kissimmee held by the relator.
After a careful review of the record in this case, our conclusion is that the present appeal presents no question not heretofore repeatedly decided against the contentions of plaintiff in error and that therefore the judgment should be affirmed on the authority of the City of Kissimmee v. State, exrel Ben Hur Life Ass'n, 121 Fla. 151, 163 Sou. Rep. 473; Treat v. State, ex rel. Dann, 118 Fla. 899, 160 Sou. Rep. 498; State, exrel. Harris, v. City of Fort Pierce, 111 Fla. 174, 149 Sou. Rep. 338, 150 Sou. Rep. 283; State, ex rel Gillespie, v. Shelfer,118 Fla. 14, 160 Sou. Rep. 364, but with leave to amend the alternative writ so as to have *Page 470 
it conform to the current taxation processes of the respondent City of Kissimmee.
Affirmed with leave to amend alternative writ and have peremptory writ awarded to conform thereto.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.